DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a clasp, classified in A44C 5/107.
II. Claims 16-20, drawn to a link, classified in G04B 37/1493.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related bands. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the clasp and link as claimed have a materially different design, mode of operation, function, or effect; the clasp and link do not overlap in scope; and both are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Bentley on 4/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  s 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim ends in  “shape; and”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thalheim (US 6,493,908).

Regarding claim 2, as a result of the arms being made from a flexible material (col. 2, ll. 64-68), the flexible connecting arm extends along a longitudinal axis and is capable of being configured to deform by bending away from the longitudinal axis by at least +/-10 degrees without plastically deforming the flexible connecting arm. 
Regarding claim 3, as a result of the arms being made from a flexible material (col. 2, ll. 64-68), the flexible connecting arm extends along a longitudinal axis and is capable of being configured to deform by twisting about the longitudinal axis by at least +/-10 degrees without plastically deforming the flexible connecting arm. 
Regarding claim 6 the clasp assembly is movable between an open configuration and a closed configuration; in the open configuration, the flexible connecting arm is in the undeformed shape; and in the closed configuration, the flexible connecting arm is deformed, thereby imparting a biasing force between the clasp body and the clasp cover. See Fig. 2
Regarding claim 7, in the closed configuration, the clasp cover is retained to the clasp body. See Figs. 1-2.

Regarding claim 9, Thalheim discloses clasp assembly configured to be coupled to a band of a wearable device, comprising: a clasp body (1); a clasp cover (7); and a flexible connecting arm (2, 3) pivotally coupled to the clasp body at a first end of the flexible connecting arm and pivotally coupled to the clasp cover at a second end of the flexible connecting arm, wherein the clasp assembly is capable of being configured to transition between: a closed configuration with the clasp body engaged with the clasp cover and with the flexible connecting arm in a deformed shape to provide a biasing force between the clasp body and the clasp cover; and an open configuration with the clasp body disengaged from the clasp cover and with the flexible connecting arm in an undeformed shape. See Figs. 1-2. See Figs. 1-2 and col. 2, ll. 64-68.
Regarding claim 10, as a result of the arms being made from a flexible material (col. 2, ll. 64-68), the flexible connecting arm extends along a longitudinal axis and is capable of being configured to deform by bending away from the longitudinal axis by at least +/-10 degrees without plastically deforming the flexible connecting arm. 
Regarding claim 11, as a result of the arms being made from a flexible material (col. 2, ll. 64-68), the flexible connecting arm extends along a longitudinal axis and is 
Regarding claim 14, in the closed configuration, the flexible connecting arm is within a recess (at 6) of the clasp body. See Fig. 1. 
Regarding claim 15, the clasp cover is a first clasp cover (7); the flexible connecting arm is a first flexible connecting arm (2) pivotally coupled to a first side of the clasp body; and the clasp assembly further comprises: a second clasp cover (7); and a second flexible connecting arm (3) pivotally coupled to a second side of the clasp body at a first end of the second flexible connecting arm and pivotally coupled to the second clasp cover at a second end of the second flexible connecting arm. See Fig. 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thalheim as applied above.
Regarding claims 4 and 12, Thalheim discloses the claimed invention except for the claimed material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have a strong yet flexible device, since it has been held to be within the general skill of a worker in the See In re Leshin, 125 USPQ 416.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thalheim as applied above in further view of Ehrsam et al. (US 2011/0113599) 
Regarding claims 5 and 13, Thalheim does not disclose a channel as claimed. Ehrsam, which is drawn to a band, discloses the band (14) comprising an engagement member (Fig. 3) configured to be disposed within a channel (at 20) of the device housing and capable of being configured to be slid out of the channel from an end of the channel. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the band of Thalheim be disposed in and slide from a channel, as disclosed by Ehrsam, in order to facilitate connection of the band to a device. As such, the flexible connecting arm can be configured to be deformed from the undeformed shape as a result of the engagement member being slid out of the channel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734